Citation Nr: 1439345	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to a rating higher than 20 percent for service-connected thoracic/lumbar spine strain.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2010 rating decisions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing at the Little Rock, Arkansas, RO in August 2014.  A transcript of this hearing has been associated with the claims file. 

The Veteran submitted a notice of disagreement (NOD) in November 2010 with regard to a February 2010 denial of service connection for a sciatic nerve condition.  In a January 2014 rating decision, the RO granted service connection for lumbar radiculopathy of the right and left lower extremities (claimed as a sciatic nerve condition that runs down both legs).  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of entitlement to service connection for a sciatic nerve condition is no longer on appeal before the Board.  However, the Board notes that, to extent that the General Rating Formula for Diseases and Injuries of the Spine specifies that neurologic abnormalities, such as radiculopathy, must be considered in the evaluation of service-connected spine disabilities, the Board must and will consider whether a separate or an increased rating is warranted for the Veteran's lumbar spine radiculopathy at any point during the period of time on appeal.  This was discussed with the representative at the Board hearing, who agreed such consideration is part of the claim on appeal.  

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  At the August 2014 hearing, the Veteran asserted that he was unable to perform manual labor because of his neck, back, and leg problems, and that he did not have a high education level.  Therefore, as the Veteran suggested that he is unemployed or unemployable as a result of his service-connected disabilities, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2013, the Veteran submitted a claim for entitlement to a temporary total evaluation based on a back surgery.  This issue has not yet been adjudicated.  As such, the issue of entitlement to a temporary total evaluation based on a back surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the cervical spine is manifested by complaints of pain and limitation of motion, with no objective evidence of neurological deficits.

2.  For the period of time on appeal prior to December 19, 2013, the Veteran's service-connected thoracic/lumbar spine strain is manifested by complaints of pain and limitation of motion, with no objective evidence of neurological deficits.

3.  For the period of December 19, 2013, to the present, the Veteran's service-connected thoracic/lumbar spine strain is manifested by complaints of pain and limitation of motion, with mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2013).

2.  The criteria for a disability rating in excess of 20 percent for service-connected thoracic/lumbar spine strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
 

A VCAA letter dated in December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran indicated in a July 2013 claim for a temporary total rating that he underwent a back surgery.  While the claims file contains no documentation of this alleged back surgery, the Board finds that all available records identified by the Veteran have been obtained.  His 2013 claim for a temporary total rating indicates his medical treatment has been through the VA medical system; all available VA treatment records have been obtained through March 28, 2014; and the Veteran has never asserted that he has received any private medical treatment.  Additionally, the claims file does contain May 2012 treatment records documenting lumbar facet injections; although, it is unclear as to whether this was the "surgery" to which the Veteran referred.  Therefore, the Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided VA examinations which addressed his cervical and lumbar spine disabilities in December 2013.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  


1.  Entitlement to an increased rating for service-connected degenerative disc disease of the cervical spine.

In a February 2010 rating decision, the RO continued a 10 percent evaluation assigned to the Veteran's service-connected degenerative disc disease of the cervical spine under Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The Veteran seeks a higher rating.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2013).

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, pertinent to cervical spine disabilities, a 10 percent rating is for application with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran did not have any radiation down either arm.  He had not lost motor strength in the arms.  His cervical spine condition did not interfere with any occupation.  Reflexes were noted at 1+ at all levels.  The cervical spine showed flexion to 45 degrees on all 3 repeats without pain, weakness, fatigability, or loss of endurance.  Retroflexion was to 45 degrees on all 3 repeats without pain, weakness, fatigability, or loss of endurance.  Lateral flexion was to 35 degrees on 3 repeats each, right and left, without pain, weakness, fatigability, or loss of endurance.  Rotation was 60 degrees to the right and 60 degrees to the left without pain, weakness, fatigability, or loss of endurance.  

The Veteran underwent another VA examination in December 2010, at which the Veteran reported spine pain that had no effect on his occupation.  The examiner noted that the Veteran had good range of motion of the neck with no limitations there.  He reported no incapacitating episodes in the past year and no radicular symptoms.  Examination of the cervical spine did not reveal any tenderness.  Forward flexion, backward extension, and bilateral lateral flexion was normal to 45 degrees.  Rotation was limited by pain to 45 degrees bilaterally.  With 3 repetitions, there was no loss in range of motion due to pain, fatigue, weakness, or incoordination.  Deep tendon reflexes were normal.  The Veteran was noted as having sensory loss in the fourth and fifth fingers in the right hand related to a left elbow injury and not the neck. 

The Veteran underwent a VA examination most recently in December 2013.  At this examination, the following ranges of motion were recorded: flexion to 40 degrees with painful motion beginning at 35 degrees, extension to 30 degrees with painful motion beginning at 30 degrees, right lateral flexion to 40 degrees with painful motion beginning at 40 degrees, left lateral flexion to 40 degrees with painful motion beginning at 40 degrees, right lateral rotation to 70 degrees with painful motion beginning at 70 degrees, and left lateral rotation to 70 degrees with painful motion beginning at 70 degrees.  Additional limitation of motion was not noted following repetitive testing.  The Veteran did not have localized tenderness or pain to palpation.  There was no muscle spasm or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour, nor was there muscle spasm or guarding of the cervical spine not resulting in abnormal gait or abnormal spine contour.  Muscle strength testing was normal.  The Veteran had no muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination was normal.  No radicular pain or any other radiculopathy signs were noted.  There was no ankyloses of the spine or neurologic abnormalities related to a cervical spine condition.  There was no intervertebral disc syndrome.  The examiner noted that this condition impacted his ability to work in that he could not lift greater than 25 pounds and could do no overhead work.  His ability to perform sedentary work was not affected.

The Board has also reviewed relevant VA treatment records, which document complaints of neck pain. 

With regard to assigning an increased rating under Diagnostic Code 5010, the Veteran is already in receipt of a 10 percent evaluation for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  As such, an additional or separate compensable evaluation is not warranted under Diagnostic Code 5010.

With regard to assigning an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no medical evidence of record reflecting that the Veteran's service-connected degenerative disc disease of the cervical spine results in forward flexion of the cervical spine of 30 degrees or less; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the cervical spine or the entire spine.  As such, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected degenerative disc disease of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine for any period of time on appeal.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected cervical spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  However, the claims file contains no evidence of any objective neurologic abnormalities pertaining to the Veteran's cervical spine disability.  As such, an increased rating cannot be assigned under this criteria.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board has considered the Veteran's complaints of pain.  However, the medical evidence of record, to specifically include the aforementioned examination reports, do not reflect that the Veteran suffers additional limitation due to subjective complaints or repetitive motion to a severity so as to meet the criteria of an increased rating for loss of range of motion.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and that an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the Veteran's service-connected degenerative disc disease of the cervical spine for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

2.  Entitlement to an increased rating for service-connected thoracic/lumbar spine strain.

In a February 2010 rating decision, the RO continued a 20 percent evaluation assigned to the Veteran's service-connected thoracic/lumbar spine strain under Diagnostic Code 5292.  The Veteran seeks a higher rating.

The Veteran's lumbar spine disability will be evaluated under the current General Rating Formula for Diseases and Injuries of the Spine, discussed above.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The Veteran underwent a VA examination in October 2009, at which he complained that his legs ached and cramped, particularly when he walked.  The examiner noted that he did not have numbness, tingling, paralysis, paresis, or radiculopathy.  The examiner further noted that the Veteran's low back hurt but did not radiate down either leg.  He had no incapacitating episodes within the previous year.  His back was not interfering with any occupation.  On examination, the Veteran's lower extremity reflexes were 1+ at all levels.  The lower extremities did not show any sensory loss by monofilament or pinprick.  There was no motor weakness or footdrop.  No spasms or tenderness were demonstrated.  Forward flexion to 95 degrees on 3 repeats was recorded without any pain at all, weakness, fatigability, or loss of endurance.  Retroflexion was diminished to 20 degrees on 3 repeats with only mild pain and no weakness, fatigability, or loss of endurance.  Lateral flexion was recorded to 30 degrees on 3 repeats with minimal pain and no weakness, fatigability, or loss of endurance.  Rotation was recorded to a full 40 degrees on all 3 repeats without pain, weakness, fatigability, or loss of endurance.  There were no clinical signs of radiculopathy or neuropathy in the lower extremities.  The examiner indicated that he did not think that the Veteran had a nerve condition in the lower extremities.  He certainly did not have neurogenic claudication, and his MRI from January 2009 would corroborate this impression.  That study did not show any evidence of spinal canal stenosis or foraminal disease.  For these reasons, the examiner concluded that it is less likely than not that the current findings in his bilateral legs are causally related to the Veteran's service-connected back problems.  

The Veteran underwent another VA examination in December 2010, at which the Veteran reported spine pain that had no effect on his occupation.  The examiner noted that the Veteran had not had any incapacitating spells in the past year where a physician ordered him to bed.  There were no radicular symptoms.  Examination of the thoracolumbar spine did not reveal any tenderness.  Forward flexion was limited by pain to 80 degrees, backward extension was limited by pain to 15 degrees, lateral flexion was limited by pain to 25 degrees bilaterally, and rotation was normal at 30 degrees bilaterally.  With three repetitions, there was no loss in range of motion due to pain, fatigue, weakness, or incoordination.  There were no neurological abnormalities to the lower extremities.    

The Veteran underwent a VA examination most recently in December 2013.  The Veteran reported flare-ups that lasted 2-4 hours with decreased range of motion of about 50 percent relieved with repositioning and walking.  At this examination, the following ranges of motion were recorded: flexion to 70 degrees with painful motion beginning at 70 degrees, extension to 10 degrees with painful motion beginning at 10 degrees, right lateral flexion to 15 degrees with painful motion beginning at 15 degrees, left lateral flexion to 15 degrees with painful motion beginning at 15 degrees, right lateral rotation to 10 degrees with painful motion beginning at 10 degrees, and left lateral rotation to 10 degrees with painful motion beginning at 10 degrees.  Additional limitation of motion was not noted following repetitive testing.  The Veteran had generalized discomfort with palpation of muscles without tenderness of the spine.  There was no muscle spasm or guarding of the lumbar spine resulting in abnormal gait or abnormal spinal contour, nor was there muscle spasm or guarding of the lumbar spine not resulting in abnormal gait or abnormal spine contour.  Muscle strength testing was normal.  The Veteran had no muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination was normal.  The Veteran was noted as having radicular pain.  Specifically, the Veteran was noted as having mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  There was no ankylosis of the spine or other neurologic abnormalities related to a lumbar spine condition.  There was no intervertebral disc syndrome.  The examiner noted that this condition impacted his ability to work in that he could not lift greater than 25 pounds, walk 3/4 mile, stand 10 minutes, sit 30 minutes to 1 hour, or bend or do squats.  His ability to perform sedentary work was not affected.

The Board has also reviewed relevant VA treatment records, which document complaints of back pain.  Additionally, a May 2012 VA treatment record documented lumbar facet injections.   

With regard to assigning an increased rating under Diagnostic Code 5010, the Veteran is already in receipt of a 20 percent evaluation for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  As such, an additional or separate compensable evaluation is not warranted under Diagnostic Code 5010.

With regard to assigning an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no medical evidence of record reflecting that the Veteran's service-connected lumbar spine disability results favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected thoracic/lumbar spine strain under the General Rating Formula for Diseases and Injuries of the Spine for any period of time on appeal.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  As noted above, the RO granted service connection in a January 2014 rating decision for lumbar radiculopathy of the right and left lower extremities (claimed as a sciatic nerve condition that runs down both legs) and assigned separate 10 percent ratings for each leg under Diagnostic Code 8720, effective December 19, 2013, the date of the most recent VA examination.

Diagnostic Code 8720 deals with complete and incomplete paralysis of the sciatic nerve.  Under this diagnostic code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8720.

With regard to assigning an evaluation in excess of 10 percent for each lower extremity under Diagnostic Code 8720, for the period of December 19, 2013, to the present, the Board finds no evidence suggesting that the Veteran has radiculopathy of either lower extremity for this time period that is anything more than mild in nature.  In a February 2014 VA treatment record, it was noted that the Veteran did not have weakness or numbness in his extremities.  At the December 2013 VA examination, the Veteran was specifically noted as having mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  The claims file contains no other objective evidence of record documenting pertinent symptoms that are anything more than mild in nature.  As such, the Board finds that the greater weight of evidence is against assigning evaluations in excess of 10 percent for each lower extremity under Diagnostic Code 8720, effective December 19, 2013.  

With respect to granting a separate compensable evaluation for lumbar radiculopathy prior to December 19, 2013, there is simply no evidence of any objective neurologic abnormalities pertaining to the Veteran's service-connected lumbar spine disability, to include radiculopathy, prior to the December 19, 2013, VA examination.  While the Veteran complained of aching and cramping legs at the October 2009 VA examination, the examiner specifically noted that he did not have numbness, tingling, paralysis, or paresis.  The examiner also found that there were no clinical signs of radiculopathy or neuropathy in the lower extremities and determined that the Veteran did not have a nerve condition in the lower extremities.  The December 2010 VA examiner also found no radicular symptoms.   

The Board acknowledges that the Veteran reported pain in both legs in a July 2008 VA treatment record.  The Veteran also reported in a May 2011 VA treatment record that he had lower back pain with some pain into the gluteal area, as well as into the lower extremities.  However, as noted, there is no objective evidence of radiculopathy of either lower extremity prior to the December 19, 2013, VA examination.  Even if the Veteran's complaints are construed as subjective complaints of radiculopathy, given the infrequency of these complaints and the information from the VA examination reports, the Board finds that the greater weight of evidence is against finding that any radiculopathy of either lower extremity that was more than slight in nature existed prior to December 19, 2013.
	
Additionally, the claims file contains no evidence of any other objective neurologic abnormalities pertaining to the Veteran's lumbar spine disability.  As such, separate or increased ratings cannot be assigned under this criteria for any period of time on appeal.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board has considered the Veteran's complaints of pain.  However, the Veteran is already in receipt of the maximum evaluation available for limitation of motion.  Additionally, the medical evidence of record, to specifically include the aforementioned examination reports, does not reflect that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion to a severity so as to meet the criteria of an increased rating.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss and an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the Veteran's service-connected thoracic/lumbar spine strain for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

3.  Extraschedular Rating

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected cervical and lumbar spine disabilities and associated radiculopathy of the bilateral lower legs are contemplated by the schedular criteria of the rating currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected cervical spine and lumbar spine disabilities are manifested by complaints of pain and by limitation of motion.  The Veteran's service-connected lumbar radiculopathy of the bilateral lower extremities is manifested by complaints of numbness.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and the disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's service-connected connected cervical spine disability, lumbar spine disability, and radiculopathy would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran's only service-connected disabilities are his cervical spine disability, and his lumbar spine disability with associated radiculopathy of the bilateral lower extremities.  As these disabilities are discussed above, no further discussion is needed at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the cervical spine is denied.

Entitlement to a rating higher than 20 percent for service-connected thoracic/lumbar spine strain is denied.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the remaining claims.

With regard to the Veteran's claim for service connection for depression, the Veteran asserted that he has depression secondary to his service-connected lumbar and cervical spine disabilities.  The Veteran underwent a VA examination in March 2010, at which the examiner reviewed the claims file.  Upon examination, the examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner noted that, from the Veteran's history, it appears that there may be multiple sources for his depression.  The examiner noted that he did not doubt that chronic neck and back pain from the Veteran's service-connected injuries may have played a part, but it also seems like other injuries and his heart surgery and involvement in substance abuse, may have played significant parts as well.  The examiner went on to conclude that it is less likely than not that his depression is principally related to his service-connected back and neck conditions.

While the examiner determined that the Veteran's depression is less likely principally related to his service-connected back and neck conditions, the examiner also suggested that his chronic neck and back pain could have had some effect on his depression.  As such, the Board finds that this issue must be remanded in order to obtain a VA medical opinion clarifying whether the Veteran's depression was caused or aggravated by a service-connected disability.


With regard to the Veteran's claim for entitlement to TDIU, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, and a VA Form 21-8940.  

Finally, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with a VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information. 

2. Obtain VA treatment records from the North Little Rock VA Medical Center (VAMC) (and associated clinics) dated from March 28, 2014, to the present. 

3. Arrange for the Veteran's claims folder to be returned to the VA examiner who conducted the March 2010 VA examination.  The VA examiner should be requested to review the claims file.  The examiner should then provide an opinion as to whether the Veteran's current psychiatric disorder, to include adjustment disorder with depressed mood, was caused or aggravated by a service-connected disability, to specifically include the Veteran's service-connected neck and back disabilities.  A complete rationale for all opinions should be provided. 

If the March 2010 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above-requested opinions.  

If the examiner determines that further examination is required in order to provide the above-requested opinions, such should be scheduled. 

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


